
	
		II
		111th CONGRESS
		1st Session
		S. 1310
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2009
			Mr. Akaka introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To authorize major medical facility
		  projects for the Department of Veterans Affairs for fiscal year 2010, and for
		  other purposes.
	
	
		1.Authorization of fiscal year
			 2010 major medical facility projectsThe Secretary of Veterans Affairs may carry
			 out the following major medical facility projects in fiscal year 2010, with
			 each project to be carried out in the amount specified for each project:
			(1)Construction
			 (including acquisition of land) for the realignment of services and closure
			 projects at the Department of Veterans Affairs Medical Center in Livermore,
			 California, in an amount not to exceed $55,430,000.
			(2)Construction of a Multi-Specialty Care
			 Facility in Walla Walla, Washington, in an amount not to exceed
			 $71,400,00.
			(3)Construction (including acquisition of
			 land) for a new medical facility at the Department of Veterans Affairs Medical
			 Center in Louisville, Kentucky, in an amount not to exceed $75,000,000.
			2.Additional
			 authorization for fiscal year 2010 major medical facility construction projects
			 previously authorizedThe
			 Secretary of Veterans Affairs may carry out the following major medical
			 facility projects in fiscal year 2010:
			(1)Replacement of
			 the existing Department of Veterans Affairs Medical Center in Denver, Colorado,
			 in an amount not to exceed $800,000,000.
			(2)Construction of
			 Outpatient and Inpatient Improvements in Bay Pines, Florida, in an amount not
			 to exceed $194,400,000.
			3.Authorization of
			 fiscal year 2010 major medical facility leasesThe Secretary of Veterans Affairs may carry
			 out the following fiscal year 2010 major medical facility leases at the
			 locations specified, in an amount not to exceed the amount shown for that
			 location:
			(1)Anderson, South
			 Carolina, Outpatient Clinic, in an amount not to exceed $4,774,000.
			(2)Atlanta, Georgia,
			 Specialty Care Clinic, in an amount not to exceed $5,172,000.
			(3)Bakersfield,
			 California, Community Based Outpatient Clinic, in an amount not to exceed
			 $3,464,000.
			(4)Birmingham,
			 Alabama, Annex Clinic and Parking Garage, in an amount not to exceed
			 $6,279,000.
			(5)Butler,
			 Pennsylvania, Health Care Center, in an amount not to exceed
			 $16,482,000.
			(6)Charlotte, North
			 Carolina, Health Care Center, in an amount not to exceed $30,457,000.
			(7)Fayetteville,
			 North Carolina, Health Care Center, in an amount not to exceed
			 $23,487,000.
			(8)Huntsville,
			 Alabama, Outpatient Clinic Expansion, in an amount not to exceed
			 $4,374,000.
			(9)Kansas City,
			 Kansas, Community Based Outpatient Clinic, in an amount not to exceed
			 $4,418,000.
			(10)Loma Linda,
			 California, Health Care Center, in an amount not to exceed $31,154,000
			(11)McAllen, Texas,
			 Outpatient Clinic, in an amount not to exceed $4,444,000.
			(12)Monterey,
			 California, Health Care Center, in an amount not to exceed $11,628,000.
			(13)Montgomery,
			 Alabama, Health Care Center, in an amount not to exceed $9,943,000.
			(14)Tallahassee,
			 Florida, Outpatient Clinic, in an amount not to exceed $13,165,000.
			(15)Winston-Salem,
			 North Carolina, Health Care Center, in an amount not to exceed
			 $26,986,000.
			4.Authorization of
			 appropriations
			(a)Authorization
			 of appropriations for constructionThere is authorized to be
			 appropriated to the Secretary of Veterans Affairs for fiscal year 2010 or the
			 year in which funds are appropriated for the Construction, Major Projects,
			 account—
				(1)$201,830,000 for
			 the projects authorized in section 1; and
				(2)$994,400,000 for
			 the projects authorized in section 2.
				(b)Authorization
			 of appropriations for medical facility leasesThere is authorized
			 to be appropriated to the Secretary of Veterans Affairs for fiscal year 2010 or
			 the year in which funds are appropriated for the Medical Facilities account
			 $196,227,000 for the leases authorized in section 3.
			(c)LimitationThe
			 projects authorized in sections 1 and 2 may only be carried out using—
				(1)funds
			 appropriated for fiscal year 2010 pursuant to the authorization of
			 appropriations in subsection (a) of this section;
				(2)funds available
			 for Construction, Major Projects, for a fiscal year before fiscal year 2010
			 that remain available for obligation;
				(3)funds available
			 for Construction, Major Projects, for a fiscal year after fiscal year 2010 that
			 remain available for obligation;
				(4)funds
			 appropriated for Construction, Major Projects, for fiscal year 2010 for a
			 category of activity not specific to a project;
				(5)funds
			 appropriated for Construction, Major Projects, for a fiscal year before 2010
			 for a category of activity not specific to a project; and
				(6)funds
			 appropriated for Construction, Major Projects, for a fiscal year after 2010 for
			 a category of activity not specific to a project.
				
